Citation Nr: 0722342	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of Wegener's Granulomatosis with residuals, rated 
as non-compensable prior to May 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active service from July 1987 to August 1990, 
from August 1992 to May 1994, and from June 1994 to October 
2000.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran notified VA that he was 
moving his residence overseas in October 2000, resulting in 
jurisdiction over his claims being transferred to the RO in 
Pittsburgh, Pennsylvania.  However, the veteran informed VA 
in March 2005 that he had changed his residence to the State 
of Missouri.  Jurisdiction over this claims file was then 
transferred to the RO in St. Louis, Missouri.

In the October 2000 decision, the RO granted service 
connection Wegener's Granulomatosis "with residuals."  The 
veteran appealed the initial evaluation assigned for this 
disability.  In November 2005, the Board remanded the case 
for further evidentiary development of this issue including 
further examination of the veteran.  The veteran has 
expressed his agreement with the 30 percent evaluation 
assigned.

The Board also remanded the case for issuance of a Statement 
of the Case (SOC) addressing the issues of entitlement to 
service connection for an eye disability, skin rash, and 
growths/lesions on the tongue.  An SOC addressing these 
issues was furnished to the veteran in October 2006; however, 
he has not submitted a substantive appeal of the denial of 
service connection for eye disability, skin rash, and/or 
growths/lesions on the tongue.  Therefore the Board does not 
have jurisdiction to adjudicate these matters.

As noted in the 2005 Remand, the veteran raised the issue of 
service connection for residual scarring on his back from an 
infected lung biopsy in September 2001.  This issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDING OF FACT

Wegener's Granulomatosis is manifested by Forced Vital 
Capacity (FVC) of 82 percent predicted and occasional 
hematuria with an elevated antineutrophil cytoplasmic 
antibody (ANCA); otherwise, his Wegener's Granulomatosis is 
asymptomatic.  


CONCLUSION OF LAW

Prior to May 26, 2006, Wegener's Granulomatosis was 30 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.96, 4.97, 4.115a, Diagnostic Code 6825 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
dated in April 2006 following the initial adjudication of the 
claim.  This letter provided adequate notice with respect to 
the evidence necessary to establish a higher disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
See Dingess, supra. 

Furthermore post service VA treatment records have been 
obtained and the veteran has been afforded appropriate VA 
examinations  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim. 




Evidentiary Background

The record reflects that the veteran developed a cough with 
development of hemoptysis while attending the Air Force 
Academy.  CT scan in March 1993 revealed bilateral nodular 
densities and infiltrates.  He underwent a fiberoptic 
bronchoscope (FOB) and open lung biopsy that revealed 
pathology consistent with Wegener Granulomatosis.  Urinalysis 
revealed hematuria and proteinuria while a renal biopsy 
revealed Wegener nephritis.  Subsequent follow up CT scans 
revealed fibrosis.  The veteran was treated by medication 
until 1995.  

In connection with his claim, the veteran was afforded a VA 
examination in October 2000.  The only finding pertinent to 
Wegener's Granulomatosis identified was persistent elevation 
of the antineutrophil cytoplasmic antibody (ANCA).  The 
examiner noted that the veteran's Wegener's Granulomatosis 
had been in remission and asymptomatic for over five years.  
The examiner noted that a positive renal biopsy usually 
heralds the existence of systemic Wegener vasculitis.  In 
spite of the prolonged remission, the veteran's final 
prognosis should be guarded.  Further testing was not 
feasible as the veteran was leaving the county for employment 
reasons.  

By rating action in October 2000, service connection was 
established for Wegener's Granulomatosis rated as 
noncompensable.  The veteran appealed this decision.

In July 2001, the veteran received follow up treatment at the 
Salt Lake City VA Medical Center (VAMC).  The veteran denied 
shortness of breath, asthma, chest pains, palpitations, or 
headaches.  He occasionally had blood streaked urine.  

A July 2003 treatment record notes that the veteran had been 
doing very well over the last year with no signs or symptoms 
of active disease.  While slight hematuria was expected, the 
veteran denied hemoptysis, dyspnea, or hematuria over the 
past year.  His lungs were clear to auscultation and 
percussion.  The treating physician noted that his "labs 
look great today." 

Pursuant to the prior Board remand, the veteran was afforded 
a VA genitourinary examination in May 2006.  The veteran's 
claims folder and past medical history were reviewed.  The 
examiner observed that the veteran had no major pulmonary 
complaints.  He noted that he seemed to get more dyspnea on 
exertion; however, this did not limit his activity in any 
significant fashion.  While the veteran occasionally spat up 
blood with epistaxis, he did not feel that this was 
hemoptysis.  The examiner noted that the veteran's Wegener's 
Granulomatosis was in remission.  While the veteran's 
Wegener's Granulomatosis and surgery had left him with some 
abnormalities on CT scan, his Wegener's Granulomatosis was 
not currently active.  Pulmonary function testing in May 2006 
revealed Forced Vital Capacity (FVC) of 68.4 percent 
predicted, DLCO (SB).  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment of earning capacity.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  

In cases, such as the present case before the Board, where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

By rating action in September 2006, the disability evaluation 
assigned for the residuals of Wegener's Granulomatosis with 
residuals was increased to 30 percent, effective from May 26, 
2006.  A noncompensable evaluation remained in effect prior 
to May 26, 2006.  The veteran responded to this action by 
letter dated in October 2006.  In this letter, the veteran 
expressed his agreement with the 30 percent disability 
evaluation assigned.  However, he asserted that an earlier 
effective date should be awarded for the 30 percent 
disability evaluation.  Specifically, he asserted that the 
higher evaluation should be effective from his separation 
from active duty in October 2000.  

Stated differently, the Board is unconvinced that the veteran 
magically became worse on the day that an adequate 
examination was conducted.  The Board could return the file 
for a medical opinion in regard to whether the degree of 
disability predated the examination but shall not.  Nothing 
in the record before the Board establishes that there has 
been a significant change in disability.  Rather, the change 
in the record addresses the adequacy of the evidence.  See 
38 C.F.R. § 3.400(q) (2006). 

As noted above, this case arises from the initial disability 
evaluation assigned for Wegener's Granulomatosis.  Thus, the 
Board will consider whether staged ratings are warranted.  As 
the veteran is satisfied with the current disability 
evaluation assigned, the only issue remaining before the 
Board is whether the evidence supports a higher rating prior 
to May 26, 2006.  After a review of the record, the Board 
concludes that the criteria for a 30 percent disability 
rating are met throughout the course of the appeal.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27 (2006); Lendenmann 
v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Wegener's Granulomatosis is not listed in the Rating 
Schedule.  The veteran's residuals of Wegener's 
Granulomatosis include radiographic evidence of abnormalities 
of the lungs.  Thus, the disability has been rated as 
analogous to interstitial lung disease which is evaluated 
using a general rating formula for that disability found at 
38 C.F.R. Section 4.97, Diagnostic Code 6825.  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of the following disability ratings:

A 100 percent rating is warranted where 
Forced Vital Capacity (FVC) is less than 
50 percent predicted, or; where the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO(SB)) is less than 40-percent 
predicted, or; where the maximum exercise 
capacity is less than 15 ml/kg/minute 
oxygen consumption with cardiorespiratory 
limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; 
where the veteran requires outpatient 
oxygen therapy.

A 60 percent rating is warranted where 
the evidence shows FVC of 50- to 64-
percent predicted, or; DLCO (SB) of 40- 
to 55- percent predicted, or; maximum 
exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with 
cardiorespiratory limitation. 

A 30 percent rating is warranted where 
the evidence shows FVC of 65- to 74-
percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted. 

A 10 percent rating is warranted where 
the evidence shows FVC of 75- to 80-
percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted.

While the Appeals Management Center (AMC) assigned an 
effective date in May 2006 for the grant of the 30 percent 
evaluation, the Board agrees with the veteran that a 30 
percent evaluation is warranted throughout the course of the 
appeal.  The AMC essentially assigned the May 2006 effective 
day based on the lack of pulmonary functioning test results 
consistent with a 30 percent evaluation.  Pulmonary function 
testing is essential in the evaluation of the veteran's 
disability.

As noted by the Board in the November 2005 remand, earlier 
medical evidence was insufficient to adequately rate the 
veteran's disability.  While the record prior to May 2006 
shows that the veteran regularly received follow-up treatment 
for his Wegener's Granulomatosis, at no time prior to May 
2006 were PFTs performed.  It was because of the 
insufficiency of the prior examination, that the Board 
remanded the case for another examination.  There is nothing 
in the evidence prior to May 2006 to contradict the May 2006 
PFTs.  Thus, the Board concludes that the criteria for 
assignment of a 30 percent disability evaluation were met at 
all times during the course of the appeal including the 
period prior to May 26, 2000.  

As noted previously, the veteran has expressed his 
satisfaction with the assignment of a 30 percent rating.  
Furthermore, at no time during the appeal has the criteria 
for an evaluation higher than 30 percent under Diagnostic 
Code 6825 been met.  While the veteran has occasional blood 
in his urine, there is no evidence of symptoms consistent 
with renal dysfunction, voiding dysfunction, urinary 
frequency, or chronic urinary tract infection as contemplated 
by a compensable evaluation based on disabilities of the 
genitourinary system.  See 38 C.F.R. § 4.115a.
 
The Rating Schedule will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has maintained employment throughout the course 
of this claim and does not assert that he is totally 
unemployable because of his service-connected Wegener's 
Granulomatosis.  Additionally, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of the Rating Schedule.  The Board has been 
similarly unsuccessful.

Furthermore, the veteran has not required frequent periods of 
hospitalization for his lung disability and there is no 
suggestion in the record of exceptional limitation beyond 
that contemplated by the Rating Schedule.  The Board does not 
doubt that limitation caused pulmonary limitation would have 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran and a higher evaluation is denied on an extra-
schedular basis as well.




ORDER

Prior to May 26, 2006, a 30 percent evaluation for Wegener's 
Granulomatosis is granted subject to the controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


